                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                     Respondent,

             v.

DARNELL DOLLISON,                           Case No. 3:09-cr-00106-SLG-MMS

                     Petitioner.


    ORDER RE FINAL REPORT AND RECOMMENDATION REGARDING
   HABEAS CORPUS PETITION UNDER 28 U.S.C. § 2255 [DOCS. 75, 91]

      Before the Court at Dockets 75 and 91 are, respectively, Petitioner Darnell

Dollison’s Petition and Amended Petition for Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2255. The United States filed a response in opposition at Docket 103.

Mr. Dollison filed a reply at Docket 108, and a merits brief at Docket 121.

      The motion was referred to the Honorable Magistrate Judge Matthew M.

Scoble. At Docket 126, Magistrate Judge Scoble issued his Initial Report and

Recommendation, in which he recommended that the petition be denied. The

United States objected to the Initial Report and Recommendation at Docket 127,

and Mr. Dollison did so at Docket 128. The United States filed responses to Mr.

Dollison’s objections at Docket 129, and amended responses at Docket 131.

       At Docket 132, Magistrate Judge Scoble issued his Final Report and

Recommendation (“FRR”), in which he recommended that the petition be denied.

The government objected to the FRR at Docket 135, and Mr. Dollison did so at
Docket 136.       The government filed responses to Mr. Dollison’s objections at

Docket 137. Mr. Dollison filed a response to the government’s objections at Docket

138.

          The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.” 2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28 U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings

and recommendations that the parties themselves accept as correct.” 3

Accordingly, the Court accepts those portions of the FRR to which no subsequent

objections were filed.

          On de novo review, the Court addresses the parties’ objections as follows:



          1. Factual findings on drug purity




1   28 U.S.C. § 636(b)(1).
2   Id.
3United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v.
Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require
district court review of a magistrate’s factual or legal conclusions, under a de novo or
any other standard, when neither party objects to those findings.”).

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 2 of 9
         The government’s first objection relates to the FRR’s factual findings on the

level of drug purity. The Court concurs with the government’s assertion that the

State of Alaska Crime Lab did not test for the purity of the cocaine. 4 The Magistrate

Judge’s finding to the contrary is rejected. 5 The Court makes no finding regarding

the purity level of Mr. Dollison’s cocaine.

         2. Hypothetical false positive result

         The government’s second objection is to the FRR’s finding that “if the

evidence contained only a non-controlled substance before the sale, a reference

sample adulterated with that same substance would incorrectly yield a positive test

result.” 6      As explained in the Affidavit of Charles Foster appended to the

government’s objections, the Crime Lab’s testing protocol “would not lead to a false

positive for cocaine even if the reference material used for mass spectral

comparison was adulterated or completely substituted.” 7 The Court finds Mr.

Foster’s testimony persuasive, and concurs with the government’s objection on

this topic. The FRR’s contrary finding is rejected.



         3. Applicability of United States v. Ruiz



4   Docket 135 at 3–4.
5   See FRR at 12–13.
6   FRR at 8.
7   Docket 135-1 at 3, ¶ 4(e).

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 3 of 9
         The government next objects to the FRR’s holding that United States v.

Ruiz, 536 U.S. 622 (2002), does not apply to this case. The government maintains

that pursuant to Ruiz, it would not have been required to disclose Mr. Palmer’s

conduct prior to Mr. Dollison’s plea even if it had knowledge of that conduct. 8 The

FRR disagrees, finding Ruiz inapplicable because it was concerned with the

government’s obligation “to disclose impeachment information relating to any

informants or . . . witnesses.” 9           The Magistrate Judge reasoned that a lab

personnel’s tampering with drug evidence and reference samples constitutes more

than impeachment evidence, but is instead “information [that might] establish[] the

factual innocence of [a] defendant.” 10

         The government observes that Mr. Dollison is not claiming actual

innocence. 11 Moreover, as noted above, the Court is not adopting the Magistrate

Judge’s finding that there could hypothetically have been a false positive if Mr.

Dollison pretended to sell cocaine, but actually sold 100% inositol, and Mr. Palmer

had adulterated the reference sample with 100% inositol as well. 12 Therefore, any

such adulteration by Mr. Palmer could not establish factual innocence, but would



8   Docket 135 at 5–6.
9   FRR at 14 (citing Ruiz, 536 U.S. at 625).
10   FRR at 15 (emphasis and alterations in the original) (citing Ruiz, 536 U.S. at 631).
11   Docket 135 at 5 (citing Docket 121).
12   See FRR at 13.

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 4 of 9
be impeachment information. The Court agrees with the government’s objection

on this point. This case is controlled by Ruiz, and the government was not

obligated to disclose Mr. Palmer’s misconduct to the defense prior to Mr. Dollison’s

guilty plea. 13

         4. Chain of custody

         The government’s final objection is to the FRR’s finding that the

government’s evidence to the Magistrate Judge does “not establish a sufficient

‘chain of custody [to] demonstrate that [the reference sample used in the Dollison

testing] was the same as the sample [the DEA] tested.’” 14

         The Foster affidavit appended to the government’s objections aims to set

forth a chain of custody for the reference sample used in Mr. Dollison’s case, from

its testing in Alaska in 2009 to its testing by the DEA in 2014. 15 The Court has

reviewed that affidavit, 16 but based on its review of the entire record, the Court

adopts the Magistrate Judge’s conclusion that “this Court cannot completely rule

out the possibility of Palmer’s tampering with the Dollison evidence, the associated




13 See 536 U.S. at 633 (holding that “the Constitution does not require the Government
to disclose material impeachment evidence prior to entering a plea agreement with a
criminal defendant”).
14FRR at 8 (alterations in original) (quoting United States v. Mitchell, 816 F.3d 865, 872
(D.C. Cir. 2016)).
15   Docket 135-1 at 4–5, ¶ 5.
16   Docket 135-1 at 5, ¶ 5(j).

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 5 of 9
reference sample, or both.” 17

         5.      Effect of Kyles v. Whitley

         Mr. Dollison objects to the FRR’s holding that Mr. Palmer’s concealment of

his tampering did not constitute suppression of evidence pursuant to Kyles v.

Whitley, 514 U.S. 419 (1995). Mr. Dollison argues that under Kyles, information

withheld by government actors, for whatever reason, must be imputed to the

prosecution. 18 He maintains that the government bears the burden of uncovering

that information. 19 The FRR disagrees, concluding that this argument would result

“in a sort of infinite regression” by requiring prosecutors to investigate every

government agent involved in a case. 20 The Magistrate Judge reasoned that Mr.

Palmer’s conduct was not governed by Kyles because he “did not withhold his

conduct in an effort to thwart the defense’s case, but rather in an effort to avoid the

consequences of his drug abuse and theft.” 21

         The Court finds that Kyles is not controlling, but for reasons other than those

articulated by the Magistrate Judge.           The Court agrees with Mr. Dollison’s

assertion that the “defense does not bear the burden of proving why exculpatory



17   FRR at 8.
18   Docket 136 at 1–3.
19   Docket 136 at 2–3.
20   FRR at 6.
21   Id. (comparing Kyles v. Whitley, 514 U.S. 419, 438–40 (1995)).

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 6 of 9
evidence is suppressed,” such that the prosecution’s ignorance of Mr. Palmer’s

tampering is immaterial under Brady v. Maryland. 22 To the extent that the FRR

reasoned to the contrary, the Court rejects that analysis.            Nonetheless, as

discussed above, the prosecution had no obligation to disclose this impeachment

information to Mr. Dollison prior to his guilty plea. 23

         6. Post hoc evidentiary issues

         Finally, Mr. Dollison asserts that two evidentiary issues arose after

Magistrate Judge Scoble issued his FRR. He requests this Court to vacate the

FRR and allow him to conduct additional discovery. 24

                a. The Dym and Foster affidavits

         The Magistrate Judge authorized limited discovery in this case, permitting

Mr. Dollison to address interrogatories to Orin Dym, the manager of the state crime

lab. 25 In an affidavit, Mr. Dym stated that the reference sample had been tested

by the DEA in 2014 and found not to be adulterated. 26 The Foster affidavit,

attached to the government’s objections to the FRR, states that the reference was



22   Docket 136 at 2 (emphasis in original).
23 See United States v. Ruiz, 536 U.S. 622, 633 (2002) (“[T]he Constitution does not
require the Government to disclose material impeachment evidence prior to entering a
plea agreement with a criminal defendant.”).
24   Docket 136 at 6.
25   See Docket 113 at 18–19.
26   Docket 117-1 at 4, 6.

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 7 of 9
tested twice in 2014—once by NMS Laboratories and once by the DEA—returning

different results. 27 Mr. Dollison argues that the Dym affidavit was substantially

misleading because it did not disclose the NMS Laboratories test. 28

                b. DEA analyst Sarah Pillard

         Sarah C. Pillard, the DEA analyst who tested the reference sample in 2014,

was arrested in August 2017 for allegedly “embezzling” Oxycodone from the DEA

lab. 29 The Foster affidavit states that the crime lab learned of this on October 6,

2017. 30 The government disclosed this fact in its May 6, 2019 objections to the

FRR. 31      Mr. Dollison argues that the “belated disclosure of this information”

constitutes a bad faith effort to “avoid additional inquiry.” 32 He contends that the

failure to timely disclose the arrest of Ms. Pillard is itself a Brady violation. 33

         The Court finds that additional discovery is not warranted by either issue,

because any tampering by Mr. Palmer that might have occurred would constitute

impeachment evidence, disclosure of which was not required prior to the entry of




27   See Docket 135-1 at 4-5, ¶ 5(d), (e), (g).
28   Docket 136 at 4–5.
29   Docket 135-1 at 38.
30   Docket 135-1 at 5, ¶ 5(j).
31   See Docket 135 at 6.
32   Docket 136 at 5.
33   Docket 138 at 3–4 (response to government’s objections).

Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 8 of 9
a guilty plea. 34

                                     CONCLUSION

       In light of the foregoing, the Magistrate Judge’s Final Report and

Recommendation is accepted in part and rejected in part, as set forth herein. IT

IS ORDERED that Mr. Dollison’s Habeas Corpus Petition and Amended Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2255 at Dockets 75 and 91,

respectively, are DENIED. The Clerk of Court is directed to enter a final judgment

accordingly.

       The Court further finds that Mr. Dollison has not made the requisite

substantial showing of the denial of a constitutional right, and therefore a certificate

of appealability will not be issued by this Court.       35   Mr. Dollison may request a

certificate of appealability from the Ninth Circuit Court of Appeals.

       DATED this 3rd day of October, 2019 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




34 See United States v. Ruiz, 536 U.S. 622, 633 (2002) (“[T]he Constitution does not
require the Government to disclose material impeachment evidence prior to entering a
plea agreement with a criminal defendant.”).
35
   See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (certificate of appealability may be
granted only if applicant made “substantial showing of the denial of a constitutional right,”
i.e., showing that “reasonable jurists could debate whether . . . the petition should have
been resolved in a different manner or that the issues presented were adequate to
deserve encouragement to proceed further” (internal quotations and citations omitted)).
Case No. 3:09-cr-00106-SLG, United States v. Dollison
Order re Final Report and Recommendation regarding Habeas Corpus Petition under 28 U.S.C.
§ 2255 [Docs. 75, 91, 108, 121]
Page 9 of 9
